DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed May 27, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE AND ELECTRONIC DEVICE INCLUDING DRAINAGE STRUCTURE AND ISOLATION RING.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 2020/0083475 A1).
In regard to claim 1, Kang et al. teach a display panel 10 comprising:  an opening area OA; a display area DA surrounding the opening area OA; at least one isolation ring (left portions of AIL/ML), wherein at least a part of the at least one isolation ring (left portions of AIL/ML) is located between the display area DA and the opening area OA, and the at least one isolation ring (left portions of AIL/ML) surrounds the opening area OA; and a drainage structure (right portions of AIL/ML) extending from a sidewall of an isolation ring (left portions of AIL/ML) in the at least one isolation ring (left portions of AIL/ML) along a straight line passing through a center of the isolation ring (left portions of AIL/ML) (Figures 3, 6-7 and 9A-9B, page 3-8, paragraphs [0075]-[0138]).
In regard to claim 2, Kang et al. teach the drainage structure (right portions of AIL/ML) extending from a sidewall of the isolation ring (left portions of AIL/ML) toward the opening area OA, and the sidewall of the isolation ring (left portions of AIL/ML) facing the opening area OA (Figures 3, 6-7 and 9A-9B, page 3-8, paragraphs [0075]-[0138]).
In regard to claim 3, Kang et al. teach the drainage structure (right portions of AIL/ML) extending from a sidewall of the isolation ring (left portions of AIL/ML) toward the display area DA, and the sidewall of the isolation ring (left portions of AIL/ML) away from the opening area OA (Figures 3, 6-7 and 9A-9B, page 3-8, paragraphs [0075]-[0138]). 
In regard to claim 16, Kang et al. teach an electronic device (See Figure 3) comprising the display panel 10 of claim 1 (Figures 3, 6-7 and 9A-9B, page 3-8, paragraphs [0075]-[0138]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5-15 are objected to as being dependent upon objected claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Bang et al. (US 2021/0273029 A1)	Choi et al. (US 2020/0119304 A1)
Choi et al. (US 2021/0234122 A1)	Han et al. (US 2020/0175900 A1)
Jeong et al. (US 2019/0288047 A1)	Lee et al. (US 2020/0052051 A1)
Lee et al. (US 2021/0151715 A1)		Lee et al. (US 2020/0303677 A1)
Lee et al. (US 2020/0303478 A1)		Park et al. (US 2020/0235180 A1)
Qin et al. (US 2021/0408511 A1)		Sung et al. (US 10,541,380 B1)
Sung et al. (US 2020/0235333 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
October 11, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822